Citation Nr: 0912385	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-25 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right knee prior to 
October 22, 2008, and in excess of 10 percent thereafter.

2.	Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right ankle prior to 
October 22, 2008, and in excess of 10 percent thereafter.

3.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right 
shoulder.

4.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right elbow.

5.	Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to May 
1965 and Army National Guard service from November 1994 to 
March 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was brought before the Board in June 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	Prior to October 22, 2008, the Veteran's service-connected 
degenerative joint disease of the right knee was 
manifested by subjective complaints of pain and objective 
evidence of degenerative arthritis.  There is no evidence 
of painful motion, limitation of motion, ankylosis; 
subluxation, instability, or laxity; or impairment to the 
tibia or fibula.

2.	As of October 22, 2008, the Veteran's service-connected 
degenerative joint disease of the right knee is manifested 
by subjective complaints of painful motion and objective 
evidence of degenerative arthritis and noncompensable 
limitation of motion.  There is no evidence of ankylosis, 
subluxation, instability, or laxity; or impairment to the 
tibia or fibula.

3.	Prior to October 22, 2008, the Veteran's service-connected 
degenerative joint disease of the right ankle was 
manifested by objective evidence of degenerative 
arthritis.  There was no evidence of painful motion, 
limitation of motion, laxity, instability or effusion.

4.	As of October 22, 2008, the Veteran's service-connected 
degenerative joint disease of the right ankle was 
manifested by objective evidence of degenerative arthritis 
and noncompensable limitation of motion.  There is no 
evidence of laxity, instability or effusion.

5.	The Veteran's service-connected degenerative joint disease 
of the right shoulder is manifested by no more than 
subjective complaints of painful motion and objective 
evidence of degenerative arthritis and noncompensable 
limitation of motion.  There is no evidence of dislocation 
of non-union of the clavicle or scapula.

6.	The Veteran's service-connected degenerative joint disease 
of the right elbow is manifested by no more than 
subjective complaints of painful motion and objective 
evidence of degenerative arthritis and noncompensable 
limitation of motion.  There is no evidence of ankylosis 
of the right elbow or other impairment of the Flail joint.

7.	The Veteran's bilateral hearing loss is productive of no 
more than Level I hearing acuity bilaterally.




CONCLUSIONS OF LAW

1.	The criteria for an initial compensable evaluation for 
degenerative joint disease of the right knee prior to 
October 22, 2008, and in excess of 10 percent thereafter, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261, 5262 
(2008).

2.	The criteria for an initial compensable evaluation for 
degenerative joint disease of the right ankle prior to 
October 22, 2008, and in excess of 10 percent thereafter, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 (2008).

3.	The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right 
shoulder have not been met.  38 C.F.R. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201, 5203 
(2008).

4.	The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right elbow 
have not been met.  38 C.F.R. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5206-5208 
(2008).

5.	The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received proper notification 
in a July 2006 VCAA letter.  The RO's July 2006 notice letter 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2006 VCAA letter provided such notice.

The Board notes that the July 2006 letter was sent subsequent 
to the initial unfavorable agency decisions. However, the 
Board finds that any timing defect with regard to VCAA notice 
was harmless error.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  
In this regard, the notice provided to the Veteran by this 
letter fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and a December 2008 
supplemental statement of the case was provided to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
The Veteran has not identified any VA or private post-service 
treatment records that should be obtained prior to a Board 
decision.  The Veteran was afforded VA examinations in 
January 2003 and October 2008.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Degenerative Joint Disease of the Right Knee

The Veteran is currently service-connected for degenerative 
joint disease of the right knee, initially evaluated as 
noncompensable prior to October 22, 2008, and 10 percent 
thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).  The Veteran contends that his right knee 
disability is currently characterized by limitation of motion 
due to arthritis pain.  As such, he contends that he is 
entitled to a higher disability rating throughout the appeal 
period for his service-connected right knee disability. 

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a Veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, the Veteran's right knee disability is 
currently rated under Diagnostic Code 5010 for arthritis due 
to trauma.  This diagnostic code is evaluated according to 
Diagnostic Code 5003, which pertains to degenerative 
arthritis.  The Veteran is not, however, separately rated 
under Diagnostic Codes 5260 or 5261 for limitation of motion 
of the knee or under Diagnostic Code 5257 for instability of 
the right knee.  Under such circumstances, the Board will 
therefore consider (1) whether the Veteran is entitled to a 
rating in excess of 10 percent for any limitation of motion 
of the right knee for the appropriate period, and (2) whether 
the Veteran is entitled to a separate rating for any 
instability of the right knee.  With regards to the first 
issue, the Board will consider whether the Veteran is 
entitled to a higher rating under Diagnostic Code 5010 or 
Diagnostic Codes 5260 and/or 5261.  

As noted above, Diagnostic Code 5010, pertaining to arthritis 
due to trauma, is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008), pertinent to degenerative arthritis.  Under 
Diagnostic Code 5003, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  The normal range of knee motion is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate II (2008).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

With respect to instability of the right knee, Diagnostic 
Code 5257 provides for a 10 percent evaluation where there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

Initial Compensable Evaluation Prior to October 22, 2008

The Veteran's right knee disorder is currently evaluated as 
noncompensable under Diagnostic Code 5010 prior to October 
22, 2008.  As was previously discussed, in considering the 
Veteran's limitation of motion of his left knee disability, 
the Board must consider whether he is entitled to a higher 
disability rating under Diagnostic Code 5010 or Diagnostic 
Codes 5260 and/or 5261.  As noted above, the Board will also 
consider whether a higher rating is in order given 
consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
initial compensable evaluation prior to October 22, 2008.  In 
this regard, a January 2003 VA examination report indicates 
that the Veteran's right knee had full flexion 140 degrees 
and full extension to zero degrees.  Although the Veteran 
reported some pain when climbing stairs, the examination 
report notes he denied discomfort with motion of the knees.  
The Board notes that the January 2003 VA examination does not 
reveal flexion limited to 60 degrees or extension limited to 
5 degrees.  Thus, the Board finds that the Veteran is not 
entitled to a separate compensable rating under the schedular 
criteria of Diagnostic Codes 5260 or 5261.  Further, while 
there is X-ray evidence of degenerative joint disease in the 
right knee, and subjective complaints of pain while climbing 
stairs, there is no objective evidence of limitation of 
motion or painful motion.  In fact, the Board notes the 
Veteran denied pain on motion at the January 2003 VA 
examination.  In light of the evidence above, the Board finds 
that the Veteran is not entitled to an initial compensable 
evaluation under Diagnostic Code 5010 prior to October 22, 
2008.

The Board also finds that a separate evaluation under 
Diagnostic Code 5257 is not warranted for the right knee, as 
there is no evidence of instability of the right knee prior 
to October 22, 2008.  The Board has also considered the 
applicability of additional diagnostic codes potentially 
applicable to the Veteran's service-connected right knee 
disability for the period prior to October 22, 2008.  
However, no higher or separate evaluation is warranted under 
any of these diagnostic codes.  In this regard, the Board 
observes that Diagnostic Codes 5258 and 5259 do not apply to 
the Veteran's current disability because there is no evidence 
of semilunar dislocated cartilage or removal of the semilunar 
cartilage.  In addition, as the evidence of record fails to 
demonstrate ankylosis or impairment of the tibia or fibula, 
the Veteran is not entitled to a separate or higher rating 
under Diagnostic Codes 5256 or 5262.

The Board acknowledges the Veteran's contentions that his 
right knee disability warrants an initial compensable 
evaluation prior to October 22, 2008.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected 
degenerative joint disease of the right knee.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2008).  

As a preponderance of the evidence is against the assignment 
of an initial compensable evaluation prior to October 22, 
2008, for the Veteran's right knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Initial Evaluation as of October 22, 2008

The Veteran's right knee disorder is currently evaluated as 
10 percent disabling as of October 22, 2008, under Diagnostic 
Code 5010 because there is X-ray evidence of degenerative 
arthritis and objective evidence of limitation of motion.  
After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent for this period on appeal.  
An October 2008 VA examination report indicates that the 
Veteran's right knee had flexion limited to 90 degrees and 
full extension to 0 degrees.  The examiner noted functional 
flexion was limited further by pain to 70 degrees of motion.  
See DeLuca, supra.  There was no additional loss of motion 
after repetitive movements.

The Board notes that the October 2008 VA examination does not 
indicate flexion limited to 60 degrees or extension limited 
to 5 degrees.  Thus, the Board finds that the Veteran is not 
entitled to a separate compensable rating under the schedular 
criteria of Diagnostic Codes 5260 or 5261.  The evidence of 
record does, however, demonstrate that the Veteran does not 
have full flexion in his right knee.  In addition, there is 
x-ray evidence of degenerative arthritis in the right knee 
and subjective complaints of pain.  In light of the evidence 
above, the Board finds that the Veteran is not entitled to an 
initial evaluation in excess of 10 percent under Diagnostic 
Code 5010 as of October 22, 2008.

The Board also finds that a separate evaluation under 
Diagnostic Code 5257 is not warranted for the right knee, as 
there is no evidence of instability of the right knee as of 
October 22, 2008.  In this regard, the Board observes the 
October 2008 VA examination notes negative Lachman's, 
anterior and posterior drawer and McMurray's tests.  In 
addition, the Veteran denied requiring the use of assistive 
devices, such as a brace or cane.

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected right knee disability for the period as of 
October 22, 2008.  However, no higher or separate evaluation 
is warranted under any of these diagnostic codes.  In this 
regard, the Board observes that Diagnostic Codes 5258 and 
5259 do not apply to the Veteran's current disability because 
there is no evidence of semilunar dislocated cartilage or 
removal of the semilunar cartilage.  In addition, as the 
evidence of record fails to demonstrate ankylosis or 
impairment of the tibia or fibula, the Veteran is not 
entitled to a separate or higher rating under Diagnostic 
Codes 5256 or 5262.

The Board acknowledges the Veteran's contentions that his 
right knee disability warrants an initial evaluation greater 
than 10 percent as of October 22, 2008.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected 
degenerative joint disease of the right knee.  See Moray, 
supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and 
(2) (2008).  

As a preponderance of the evidence is against the assignment 
of an initial evaluation in excess of 10 percent as of 
October 22, 2008, for the Veteran's right knee disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Degenerative Joint Disease of the Right Ankle

The Veteran's service-connected degenerative joint disease of 
the right ankle has been evaluated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271 of the Rating 
Schedule.  As discussed above, according to Diagnostic Code 
5010, degenerative or traumatic arthritis (established by X-
ray findings) will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When there is some limitation of motion, 
but which would be noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for 
arthritis of a major joint. 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle.  A 
maximum evaluation of 20 percent is warranted when the 
evidence demonstrates marked limitation of motion of the 
ankle.  The normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II (2008).

Initial Compensable Evaluation Prior to October 22, 2008

The Veteran's right ankle disorder is currently evaluated as 
noncompensable under Diagnostic Code 5010 prior to October 
22, 2008.  After a review of the record, the Board finds that 
the evidence indicates that the Veteran's service-connected 
right ankle disability does not warrant an initial 
compensable evaluation for the period prior to October 22, 
2008.  In this regard, the January 2003 VA examination report 
indicates the Veteran had full dorsiflexion to 20 degrees and 
full plantar flexion to 45 degrees.  In addition, there was 
no laxity, instability or effusion.  Finally, the Veteran 
indicated that he was not experiencing problems with his 
ankle at the time.

As such, the Board finds that there is no medical evidence to 
indicate that the Veteran had any limitation of motion or 
painful motion of the right ankle prior to October 22, 2008, 
that would support an initial compensable evaluation under 
Diagnostic Codes 5010 or 5271.  As a preponderance of the 
evidence is against the assignment of an initial compensable 
evaluation prior to October 22, 2008, for the Veteran's right 
ankle disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Initial Evaluation as of October 22, 2008

As of October 22, 2008, the Veteran's degenerative joint 
disease of the right ankle is evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5271.  The Veteran 
contends a higher evaluation is warranted due to pain and 
limitation of motion.  However, after a review of the record, 
the Board finds that the evidence indicates that the 
Veteran's service-connected right ankle disability results in 
no more than moderate limitation of motion for the period as 
of October 22, 2008. 

In this regard, the October 2008 VA examination report 
indicates that the Veteran had 10 degrees of dorsiflexion and 
40 degrees of plantar flexion, with no additional limitation 
of motion due to pain, fatigue, weakness or incoordination.  
In addition, there was no laxity, instability or effusion of 
the right ankle.  In light of such evidence, the Board finds 
the Veteran's right ankle disability more closely 
approximates "moderate" limitation of motion pursuant to 
Diagnostic Code 5271, warranting an initial 10 percent 
evaluation as of October 22, 2008.

The Board has considered whether other diagnostic codes may 
afford the Veteran an initial rating in excess of 10 percent 
under 38 C.F.R. § 4.71a (2008).  However, in order to warrant 
an evaluation in excess of 10 percent, the evidence must 
demonstrate "marked" limitation of motion or the presence 
of ankylosis or malunion of the os calcis or astragalus or 
impairment of the tibia and fibula, none of which is present 
here.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5271, 5272, 
5273 (2008).

Under the above circumstances, the Board finds that there is 
no medical evidence to indicate that the Veteran had 
additional limitation of motion of the right ankle as of 
October 22, 2008, to a degree that would support an initial 
evaluation in excess of 10 percent under Diagnostic Code 
5271.  Additionally, the medical evidence does not show that 
the Veteran has excess fatigue, weakness, incoordination or 
any other symptom or sign that results in such additional 
functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2008); 
DeLuca, 8 Vet. App. at 202 (1995). 

The Board acknowledges the Veteran's contentions that his 
right ankle disability warrants an initial evaluation in 
excess of 10 percent.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected degenerative joint disease 
of the right knee.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).  

As such, the Board finds that a preponderance of the evidence 
is against the assignment of an initial evaluation in excess 
of 10 percent as of October 22, 2008, for the Veteran's right 
ankle disability, and the benefit-of-the-doubt rule does not 
apply.  Therefore, the Veteran's claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Degenerative Joint Disease of the Right Shoulder

The Veteran's service-connected degenerative joint disease of 
the right shoulder has been assigned an initial disability 
evaluation of 10 percent pursuant to Diagnostic Code 5210-
5203.  Under Diagnostic Code 5203, malunion of the clavicle 
or scapula warrants a 10 percent evaluation, as does non-
union of the clavicle or scapula without loose movement.  A 
maximum 20 percent evaluation is warranted where there is 
non-union of the clavicle or scapula with loose movement or 
dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2008).  

Also potentially applicable to the Veteran's claim is 
Diagnostic Code 5201, pertaining to limitation of motion of 
the arm.  Under this Diagnostic Code, a 20 percent evaluation 
is warranted where motion of the arm is limited to shoulder 
level (90 degrees).  Motion limited to midway between side 
and shoulder level (45 degrees) warrants a 30 percent 
evaluation.  Finally, a maximum 40 percent evaluation is 
warranted where motion is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).  

After reviewing the evidence of record, the Board finds that 
an initial evaluation in excess of 10 percent is not 
warranted for the Veteran's right shoulder disability at any 
point during the appeal period.  In this regard, the Board 
observes the Veteran's right shoulder disability is 
manifested throughout the appeal period by degenerative joint 
disease established by X-ray findings with objective evidence 
of limitation of motion.  However, there is no evidence of 
abduction or forward flexion of the right arm limited to 
shoulder level (90 degrees) or dislocation or non-union of 
the clavicle of scapula  with loose movement.

The Veteran was provided a VA examination in January 2003.  
According to the examination report, the Veteran was 
diagnosed with degenerative joint disease of the right 
shoulder.  He had full flexion and abduction to 180 degrees 
each, with some discomfort after repetitive use on abduction.  
There is no indication the Veteran suffered from dislocaton 
or non-union of the clavicle or scapula with loose movement.  
A second VA examination was provded in October 2008.  At this 
examination, the Veteran complaind of mild pain and 
difficulty reaching behind his back and neck.  There was no 
history of dislocation or subluxation noted.  Forward flexion 
of the right arm was limited by pain to 160 degrees; 
abduction was limited to 170 degrees of motion.  

Under the above circumstances, the Board finds no evidence to 
warrant an initial evaluation in excess of 10 percent at any 
point during the appeal period for the Veteran's right 
shoulder disability.  In this regard there is no evidence the 
Veteran's right arm is limited to 90 degrees of motion or 
less.  Additionally, the medical evidence does not show that 
the Veteran has excess fatigue, weakness, incoordination or 
any other symptom or sign that results in such additional 
functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2008); 
DeLuca, 8 Vet. App. at 202 (1995).  Finally, there is no 
evidence of dislocation or non-union of the clavicle or 
scapula with loose bodies warranting a greater evaluation.

The Board acknowledges the Veteran's contentions that his 
right shoulder disability warrants an initial evaluation in 
excess of 10 percent.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected degenerative joint disease 
of the right knee.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).  

As such, the Board finds that a preponderance of the evidence 
is against the assignment of an initial evaluation in excess 
of 10 percent for the Veteran's right shoulder disability, 
and the benefit-of-the-doubt rule does not apply.  Therefore, 
the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Degenerative Joint Disease of the Right Elbow

The Veteran's degenerative joint disease of the right elbow 
has been assigned an initial 10 percent evaluation pursuant 
to Diagnostic Code 5010-5207.  Diagnostic Code 5207 provides 
a 10 percent evaluation for extension of the forearm limited 
to 45 or 60 degrees.  A 20 percent evaluation is warranted 
when extension is limited to 75 degrees.  A 30 percent 
evaluation is assigned where extension is limited to 90 
degrees.  A 40 percent evaluation is warranted when extension 
is limited to 100 degrees.  Finally, a maximum 50 percent 
evaluation is assigned where extension is limited to 110 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2008).  

Where flexion of the forearm is limited to 100 degrees, a 10 
percent evaluation is warranted.  A 20 percent evaluation is 
assigned where flexion is limited to 20 percent.  A 30 
percent evaluation is warranted when flexion is limited to 70 
degrees.  A 40 percent evaluation is assigned where flexion 
is limited to 55 degrees.  Finally, a maximum 50 percent 
evaluation is assigned when flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2008).

In addition, where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5208 (2008).

After a review of the record, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
10 percent for his right elbow disability.  In this regard, 
the Veteran's right elbow disability is manifested by 
degenerative joint disease established by X-ray findings with 
objective evidence of limitation of motion.  There is not, 
however, evidence of compensable limitation of flexion or 
extension or ankylosis of the elbow.

With regards to range of motion testing, a January 2003 VA 
examination report reflects flexion to 145 degrees and 
extension limited to 130 degrees.  There were no complaints 
of pain with motion of the right elbow.  An October 2008 VA 
examination report reflects the Veteran had flexion to 145 
degrees and extension limited by pain to 125 degree. There 
was no increased loss of motion due to fatigue, weakness or 
incoordination.

Under the above circumstances, the Board finds no evidence to 
warrant an initial evaluation in excess of 10 percent at any 
point during the appeal period for the Veteran's right elbow 
disability.  In this regard there is no evidence the 
Veteran's right forearm is limited to 90 degrees of flexion 
or 75 degrees of extension.  Additionally, the medical 
evidence does not show that the Veteran has excess fatigue, 
weakness, incoordination or any other symptom or sign that 
results in such additional functional impairment.  38 C.F.R. 
§§ 4.40 and 4.45 (2008); DeLuca, 8 Vet. App. at 202 (1995).  
Finally, there is no evidence of ankylosis or other 
disability of the right elbow or forearm to warrant an 
increased evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5209-5213 (2008).

The Board acknowledges the Veteran's contentions that his 
right elbow disability warrants an initial evaluation in 
excess of 10 percent.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected degenerative joint disease 
of the right knee.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).  

As such, the Board finds that a preponderance of the evidence 
is against the assignment of an initial evaluation in excess 
of 10 percent for the Veteran's right elbow disability, and 
the benefit-of-the-doubt rule does not apply.  Therefore, the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has 
been assigned an initial noncompensable evaluation by the RO 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (2008).  In evaluating hearing loss, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

Turning to the record, on the audiological evaluation in 
January 2003, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
35
60
70
44
LEFT
10
15
45
60
33

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  Entering the average pure tone 
thresholds and speech recognition abilities into Table VI 
reveals the highest numeric designation of hearing impairment 
for ear is I for both the right and left ears.  See 38 C.F.R. 
§ 4.85.  Entering the category designations for each ear into 
Table VII results in a noncompensable disability rating under 
Diagnostic Code 6100.

The record indicates the Veteran also underwent audiological 
testing in October 2008.  Pure tone thresholds, in decibels, 
were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
50
60
60
45
LEFT
10
25
55
65
39

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  Entering the average pure tone 
thresholds and speech recognition abilities into Table VI 
reveals the highest numeric designation of hearing impairment 
of I for both ears.  See 38 C.F.R. § 4.85.  Entering the 
category designations for each ear into Table VII results in 
a noncompensable disability rating under Diagnostic Code 
6100.

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss warrants a compensable disability 
evaluation.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2008).

In sum, the Board finds that there is no audiological 
evidence of record to support an initial compensable 
evaluation for the Veteran's bilateral hearing loss 
disability at any time during this appeal period.  The 
preponderance of the evidence is against the Veteran's claim 
for a higher rating.  Consequently, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

An initial compensable evaluation prior to October 22, 2008, 
and in excess of 10 percent thereafter, for degenerative 
joint disease of the right knee is denied.

An initial compensable evaluation prior to October 22, 2008, 
and in excess of 10 percent thereafter, for degenerative 
joint disease of the right ankle is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right shoulder is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right elbow is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


